t c memo united_states tax_court eugenie denise mitchell petitioner v commissioner of internal revenue respondent docket no filed date eugenie denise mitchell pro_se margaret a martin and daniel j parent for respondent memorandum findings_of_fact and opinion swift judge the issue for decision is whether petitioner is liable under sec_72 for a 10-percent additional tax on dollar_figure that was distributed early from petitioner’s retirement annuity accounts unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in sacramento california from to petitioner was employed as an attorney with various sec_501 organizations which organizations made contributions on petitioner’s behalf to four separate sec_403 tax-deferred annuity accounts and to one tax- deferred simplified employee plan individual_retirement_account sep-ira the employer contributions made to petitioner’s annuity and sep-ira accounts were made with funds which were not included in petitioner’s taxable_income on date petitioner’s then-current employer went out of business and petitioner was laid off as a result of being laid off in the spring of petitioner applied for and received unemployment benefits from the state of california in june of petitioner began practicing law as a partner in her own law partnership which partnership struggled financially throughout at various times in due to her financial difficulties petitioner requested and received dollar_figure in early distributions from her four annuity and sep-ira accounts as follows annuity and sep accounts first second third fourth sep-ira date of distribution -- -- amount of distribution dollar_figure big_number big_number big_number big_number total distributions dollar_figure as of the end of petitioner had not attained the age of during petitioner paid a total of dollar_figure in unreimbursed medical_expenses and petitioner’s law partnership paid on petitioner’s behalf health insurance premiums in the amount of dollar_figure on date petitioner timely filed her individual federal_income_tax return on which return petitioner reported the total dollar_figure in early distributions petitioner received during from her annuity and sep-ira accounts as taxable_income petitioner however on her individual federal_income_tax return failed to report and petitioner failed to pay with the filing of her return a sec_72 10-percent additional tax on the dollar_figure in early distributions petitioner received from her annuity and sep-ira accounts also on her tax_return petitioner claimed a sec_162 ordinary deduction of dollar_figure the amount allowable under sec_162 relating to the dollar_figure in health insurance premiums_paid by petitioner’s law partnership on petitioner’s behalf on date respondent mailed to petitioner a notice_of_deficiency with respect to petitioner’ sec_2001 individual federal_income_tax in which respondent determined that petitioner was liable for the sec_72 10-percent additional tax in the amount of dollar_figure on the total dollar_figure in early distributions petitioner received in from her annuity and her sep-ira accounts at trial petitioner stipulated the applicability of the sec_72 10-percent additional tax on the dollar_figure early distribution from her sep-ira account petitioner disputes the applicability of the sec_72 10-percent additional tax only on the dollar_figure in early distributions petitioner received from her annuity accounts opinion generally under the flush language of sec_403 amounts contributed to retirement annuity accounts by tax-exempt sec_501 organizations on behalf of their employees are not at the time of the contributions treated as taxable_income to the employees however distributions from the annuity accounts to the employees are treated as taxable_income to the employees in the year of the distributions sec_403 flush language sec_72 as indicated respondent takes the position that the dollar_figure petitioner received from her annuity accounts prior to petitioner attaining the age of is also subject under sec_72 to a 10-percent additional tax petitioner argues that the distributions she received from her annuity accounts are governed not by sec_72 but by sec_72 under the latter of which no 10-percent penalty or additional tax would apply to the early distributions petitioner received however as a result of the sec_72 cross-reference to sec_4974 annuity accounts established and funded by sec_501 organizations are explicitly covered by sec_72 and early distributions from such annuity accounts are generally subject_to a 10-percent additional tax in it sec_1 under the sec_72 cross reference to sub sec_72 early distributions from annuity accounts established and funded by sec_501 organizations are excepted from the application of the sec_72 10-percent penalty provided therein on early distributions see sec_72 definition of qualified_retirement_plans to which sec_72 literally applies the referenced sec_4974 includes among other things employee annuity accounts established by sec_501 organizations excepted from the above sec_72 10-percent additional tax on early distributions are certain distributions relating to medical_expenses and health insurance premiums see sec_72 the sec_72 10-percent additional tax will not apply to the extent that the early distributions are equal in amount to unreimbursed medical_expenses including health insurance premiums which the employees who received the distributions paid during the year and to the extent that the medical_expenses including health insurance premiums would be allowable as tax deductions under sec_213 id the language of sec_72 provides as follows medical_expenses distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year although in petitioner’s law partnership paid a total of dollar_figure in health insurance premiums because petitioner claimed dollar_figure thereof as an ordinary deduction under sec_162 only the dollar_figure balance of the health insurance premiums would have been allowable to petitioner for a tax deduction under sec_213 sec_162 therefore the sec_72 percent additional tax on petitioner’s early distributions from her annuity accounts will not apply to the extent that petitioner’s dollar_figure in medical_expenses and the dollar_figure balance in petitioner’s health insurance premiums not already deducted under sec_162 would potentially be allowable to petitioner as a deduction under sec_213 namely to the extent of dollar_figure a further limitation however under sec_213 must also be considered medical_expenses and health insurance premiums are allowable as a deduction from income under sec_213 only to the extent that they exceed a floor of percent of an individual’s adjusted_gross_income see sec_213 applying to petitioner the above sec_213 5-percent floor petitioner herein is permitted to except only dollar_figure from application of the sec_72 10-percent additional tax on brief respondent already has allowed petitioner to reduce the amount of her early annuity account distributions to which the sec_72 10-percent additional tax is applicable by this dollar_figure petitioner’s taxable_income of dollar_figure times equals a floor of dollar_figure petitioner’s adjusted total medical_expenses and health insurance premiums of dollar_figure less the dollar_figure floor equals dollar_figure petitioner counters that an additional exception under sec_72 should apply to the full extent of the dollar_figure in health insurance premiums that petitioner’s law partnership paid in on petitioner’s behalf however this limited exception that petitioner relies on relating to health insurance premiums applies only to early distributions from individual_retirement_accounts such as the early distributions from petitioner’s sep-ira not to early distributions from annuity accounts and carries with it many other limitations not satisfied by the evidence herein see sec_72 as indicated petitioner has conceded that the dollar_figure early distribution from her sep-ira does not qualify for an exception to the sec_72 10-percent additional tax to reflect the foregoing decision will be entered under rule
